  


 HR 2388 ENR: To take certain Federal lands located in El Dorado County, California, into trust for the benefit of the Shingle Springs Band of Miwok Indians, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2388 
 
AN ACT 
To take certain Federal lands located in El Dorado County, California, into trust for the benefit of the Shingle Springs Band of Miwok Indians, and for other purposes. 
 
 
1.Land into Trust for the Shingle Springs Band of Miwok Indians 
(a)In generalThe land described in subsection (b) is hereby taken into trust for the benefit of the Shingle Springs Band of Miwok Indians, subject to valid existing rights and management agreements related to easements and rights-of-way. 
(b)Land descriptionThe land taken into trust pursuant to subsection (a) is the approximately 40.852 acres of Federal land under the administrative jurisdiction of the Bureau of Land Management identified as Conveyance boundary on the map titled Shingle Springs Land Conveyance/Draft and dated June 7, 2012, including improvements and appurtenances thereto. 
(c)GamingClass II and class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be permitted at any time on the land taken into trust pursuant to subsection (a). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
